DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A – Figure 8
Species B – Figure 9
Species C – Figure 10
Species D – Figure 11 
The species are independent or distinct because Species A, Species B, Species C, and Species D are drawn to different variations of a cell stack device.
Species A is drawn to a fuel cell stack with a number of second gas channels smaller than the number of first gas channels, a second region of equal size as a first region, and a connection member that is attached to a distal end portion of the support substrate, wherein the connection member includes a connection channel therein.
Species B is drawn to a fuel cell stack with a second region smaller than a first region, and a connection member that is attached to a distal end portion of the support substrate, wherein the connection member includes a connection channel therein.
Species C is drawn to a fuel cell stack with a second region smaller than a first region, and a connection channel of a connection member can be constituted by a plurality of pores formed in the connection member.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A, Species B, Species C, and Species D are mutually exclusive species, therefore, would require separate and distinct searches to determine patentability.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Edu Enin-Okut on 03/16/2021 a provisional election was made with traverse to prosecute the invention of Species B, Figure 9, Claims 1-8 and 10-14. Affirmation of this election must be made by applicant in replying to this Office action. Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claim 9 has been withdrawn with traverse.
Claims 1-14 are currently pending.
Claims 1-8 and 10-14 have been examined on the merits in this office action.



Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show air electrode current collector portion 82 as described in the specification in [0074].  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1).
Regarding claim 1, Yakabe discloses a fuel cell including a distal end portion and a proximal end portion (solid electrolyte fuel cell, [0002], [0004]), the fuel cell comprising: 
a support substrate (interconnector, [0005]), at least one power generation element portion that is disposed on the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002]), at least one first gas channel that extends from the proximal end portion to the distal end portion in the support substrate (shown by annotated Fig. 8 and Fig. 10 shown on the next page), and at least one second gas channel that extends from the proximal end portion to the distal end portion in the support substrate and is connected to the first gas channel in the distal end portion (shown by annotated Fig. 8 and Fig. 10 shown on the next page).

    PNG
    media_image1.png
    430
    508
    media_image1.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 1


    PNG
    media_image2.png
    378
    475
    media_image2.png
    Greyscale

Annotated Yakabe Figure 10 

Yakabe discloses four “first gas channels” and three “second gas channels” (as shown in Fig. 8 and 10), however, does not disclose wherein the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel. Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section (111 in Fig. 3 for example) is 1.4, but a cross-sectional area of each of the oxidant flow channels (122 in Fig. 3 for example) in the second section (112 in Fig. 3 for example) is 1.2, and that accordingly, the flow rate in the second section (112) is higher than in the first section (111, Table 1, [0036])
Peng teaches the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of the gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the three “second gas channels” to be smaller than cross-sectional area of the four “first gas channels”, so that the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel. This modification would be made to increase the flow rate of the gas in the “second gas channels” and obtain favorable current characteristics. 


Regarding claim 2, modified Yakabe discloses all of the limitations of claim 1 as set forth above. 
Modified Yakabe discloses wherein the overall cross-sectional area of the three “second gas channels” is smaller than cross-sectional area of the four “first gas channels”. Therefore, Yakabe discloses wherein the sum of a flow channel cross-sectional area of the at least one first gas channel is larger than the sum of a flow channel cross-sectional area of the at least one second gas channel.

Regarding claim 3, modified Yakabe discloses all of the limitations of claim 2 as set forth above.

Therefore, the ratio (S1/S2) of the sum (Sl) of the flow channel cross-sectional area of the at least one first gas channel to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel is up to one of ordinary skill in the art to decide based on the desired flow rate of the gas travelling throughout the channels needed to obtain favorable current characteristics. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

claim 4, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
Yakabe further discloses wherein the fuel cell comprises a plurality of the first gas channels (Fig. 8 and Fig. 10).

Regarding claim 5, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
Yakabe further discloses wherein the number of first gas channels is larger than the number of second gas channels (Fig. 8 and Fig. 10).

Regarding claim 7, modified Yakabe discloses all of the limitations of claim 4 as set forth above.
Yakabe further discloses wherein the fuel cell comprises a plurality of the second gas channels, the flow channel cross-sectional areas of the first gas channels and the flow channel cross-sectional areas of the second gas channels are equal to each other, and a pitch between the first gas channels and a pitch between the second gas channels are equal to each other (Fig 8 and Fig. 10).

Regarding claim 8, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
While modified Yakabe does not explicitly disclose a connection channel for connecting the at least one first gas channel and the at least one second gas channel in the distal end portion of 
Therefore, one of ordinary skill in the art would necessarily recognize the presence of a connection channel for connecting the at least one first gas channel and the at least one second gas channel in the distal end portion of the fuel cell in order for the air to be able to flow through the at least one first gas channel to the at least one second gas channel.

Regarding claim 12, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
Yakabe further discloses wherein the power generation element portion extends in a width direction of the support substrate, the power generation element portion (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002], Fig. 2) is divided into a first portion and a second portion in the width direction of the support substrate (shown in the annotated Fig. 8 given on the next page). Yakabe further discloses wherein the first gas channel overlaps the first portion of the power generation element portion in a thickness view of the support substrate, and the second gas channel overlaps the second portion of the power generation element portion in the thickness view of the support substrate (shown in annotated Fig. 8 given on the next page).

    PNG
    media_image3.png
    430
    509
    media_image3.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 12


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1) as applied to claim 1, further in view of Yoshimura et al (US 5405712 A).
Regarding claim 11, modified Yakabe discloses all of the limitations of claim 1 as set forth above. Yakabe discloses a fuel cell comprising: a support substrate (interconnector, [0005]) and at least one power generation element portion that is disposed on the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002], Fig. 2). While Yakabe discloses wherein the at least one power generation element portion includes a plurality of power generation element portions (in-between support substrate portions as seen in Fig. 2), Yakabe does not disclose wherein the power generation element portions are arranged in a direction in which the first and second gas channels extend.
Yoshimura teaches a substrate (1 in Fig. 6 for example) comprising a plurality of hollow parts (2 in Fig. 6 for example) and a plurality of cell sections (3 in Fig. 6 for example) mounted on the substrate (C3 / L7-17). Yoshimura teaches the hollow parts are used as gas channels and communicate with other hollow parts of the substrate on which cell sections are mounted, which can reduce the size of a fuel cell stack (C2 / L28-36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yoshimura within the fuel cell of Yakabe and provided a plurality of power generation element portions arranged in a direction in which the first and second gas channels extend with the expectation that this modification would reduce the size of the fuel cell overall.

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1) as applied to claim 8, further in view of Sakai (JP S62271354 A using the Espacenet English translation provided).
Regarding claim 10, modified Yakabe discloses all of the limitations of claim 8 as set forth above. Modified Yakabe discloses a fuel cell comprising a connection channel for connecting the at least one first gas channel and the at least one second gas channel in the distal end portion of the fuel cell, however, does not teach the fuel cell further comprising a connection member that is attached to a distal end portion of the support substrate, wherein the connection member includes the connection channel therein.
Sakai teaches an electrode which is composed of a porous body having flow paths (P1, L31-32). Sakai teaches a conventional fuel cell type with a fuel gas flow outbound path (9a in Fig. 5B for example) and a fuel gas flow return path (9b in Fig. 5B for example, Fig. 5B, P1 / L30 - P2 / L44). 
Sakai further teaches a fuel gas return manifold (7 in Fig. 5B for example) provided on the end opposite of the fuel gas flow outbound path (9a) and the fuel gas flow return path (9b, Fig. 5B, P2 / L37-39). Sakai teaches the fuel gas return manifold (7) allows fuel gas from the fuel gas flow outbound path (9a) to make a U-turn into the fuel gas flow return path (9b, Fig. 5B, P2 / L37-39)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sakai and provided to the fuel cell of modified Yakabe a connection member that is attached to a distal end portion of the support 
If all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, the claim is obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Regarding claim 13, modified Yakabe discloses a fuel cell stack device comprising the fuel cell according to claim 1 (as set forth above in claim 1). . 
However, modified Yakabe fails to disclose a manifold including a gas supply chamber and a gas collection chamber, the manifold supporting a proximal end portion of the fuel cell, wherein the at least one first gas channel is connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber.
Sakai teaches an electrode which is composed of a porous body having flow paths (P1, L31-32). Sakai further teaches a conventional fuel cell type with a fuel gas supply manifold (in Fig. 1A, Fig. 2, and Fig. 5B for example) and a fuel gas discharged manifold (6 in Fig. 1A, Fig. 2, and Fig. 5B for example) which communicate at the same end with a fuel gas flow outbound path (9a in Fig. 5B for example) and a fuel gas flow return path (9b in Fig. 5B for example, 
The use of a “conventional fuel cell type” with a manifold such as described in Sakai is well known in the art, therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Sakai within the cell stack device of Yakabe and provided a manifold including a gas supply chamber and a gas collection chamber, the manifold supporting a proximal end portion of the fuel cell, wherein the at least one first gas channel is connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber with the expectation that this modification would allow the flow velocity of the fuel gas to be more uniform and allow the battery reaction to proceed uniformly. 

Regarding claim 14, Yakabe discloses a cell stack device comprising a fuel cell including a support substrate (interconnector, [0005]) and at least one power generation element portion wherein the power generation element portion is being supported by the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002]), and wherein the support substrate includes at least one first gas channel and at least one second gas channel (shown by the two annotated Fig. 8s shown below).
Yakabe discloses four “first gas channels” and three “second gas channels” (as shown in Fig. 8 and 10), however, does not explicitly disclose wherein the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel.

Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section (111 in Fig. 3 for example) is 1.4, but a cross-sectional area of each of the oxidant flow channels (122 in Fig. 3 for example) in the second section (112 in Fig. 3 for example) is 1.2, and that accordingly, the flow rate in the second section (112) is higher than in the first section (111, Table 1, [0036])
Peng teaches the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of the gas ([0041]). Peng teaches the increase in the flow rate helps the supply of oxygen in the second section (112) and as a result, favorable current characteristics are obtained ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the three “second gas channels” to be smaller than cross-sectional area of the four “first gas channels”, so that the first gas channel and the second 

The use of a “conventional fuel cell type” with a manifold such as described in Sakai is well known in the art, therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Sakai within the cell stack device of modified Yakabe and provided a manifold including a gas supply chamber and a gas collection chamber, the support substrate extending from the manifold in a first direction, the first gas channel extending in the first direction, the first gas channel being connected to the gas supply chamber, the second gas channel extending in the first direction, the second gas channel being connected to the gas collection chamber, the first gas channel and the second gas channel each include a proximal end portion located on the manifold side and a distal end portion that is opposite the proximal end portion, the first gas channel is open in the gas supply chamber at the proximal end portion, and the second gas channel is open in the gas collection chamber at the proximal end portion with the expectation that this modification would allow the flow velocity of the fuel gas to be more uniform and allow the battery reaction to proceed uniformly. 


    PNG
    media_image1.png
    430
    508
    media_image1.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 14


    PNG
    media_image4.png
    444
    522
    media_image4.png
    Greyscale
 
Annotated Yakabe Figure 8 for Claim 14

    PNG
    media_image5.png
    430
    508
    media_image5.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 14

Lastly, while modified Yakabe does not explicitly disclose the first gas channel and the second gas channel are connected to each other on the distal end portion side, Yakabe does disclose the air flows through the first gas channel, then folds back and flows through the second gas channel (Fig. 8 and Fig. 10, [0028], [0031]).
Therefore, one of ordinary skill in the art would necessarily recognize the first gas channel and the second gas channel are connected to each other on the distal end portion side of the fuel cell in order for the air to be able to flow through the at least one first gas channel to the at least one second gas channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727